Citation Nr: 0817687	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  05-31 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than March 11, 1987 
for the grant of service connection for acneiform disease as 
due to dioxin. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
December 1967.

In a July 1997 rating decision, the RO, inter alia, granted 
the veteran service connection for acneiform disease due to 
dioxin exposure, effective March 11, 1987. In a November 2001 
rating decision, the RO denied an effective date earlier than 
March 11, 1987 for the grant of service connection for 
acneiform disease, and the veteran perfected an appeal to the 
Board.  Thereafter, in a January 2003 decision, the Board 
denied an effective date earlier than March 11, 1987 for the 
grant of service connection for acneiform disease due to 
dioxin exposure

In October 2003, the veteran again filed a claim for an 
earlier effective date for the grant of service connection 
for acneiform disease as due to dioxin exposure.  

The matter now before the Board of Veterans' Appeals (Board) 
arises from the appeal of a December 2004 rating decision in 
which the RO, again, denied an earlier effective date for the 
grant of service connection for acneiform disease.  The 
veteran filed a notice of disagreement (NOD) in January 2005, 
and the RO issued a statement of the case (SOC) in August 
2005.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in September 2005.

In November 2005, the veteran testified during a hearing 
before RO personnel: a transcript of that hearing is 
associated with the claims file.  In August 2006, the RO 
issued a supplemental SOC (SSOC) reflecting the continued 
denial of the claim following a de novo review of the entire 
evidence of record.

In June 2007, the Board remanded this matter to the RO to 
schedule the veteran for a hearing before a member of the 
Board (Veterans Law Judge) at the RO (Travel Board hearing), 
as per his written request in January 2007.   In February 
2008, the veteran testified during a hearing before the 
undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In a November 2001 rating decision, the RO denied an 
effective date earlier than March 11, 1987 for the grant of 
service connection for acneiform disease due to dioxin 
exposure.  The veteran perfected an appeal of this matter to 
the Board.

3.  In a January 2003 decision, the Board denied an effective 
date prior to March 11, 1987 for the grant of service 
connection for acneiform disease due to dioxin exposure.  

4.  In October 2004, the veteran filed another claim 
asserting that he was entitled to an effective date earlier 
than March 11, 1987, for the grant of service connection for 
acneiform disease due to dioxin exposure.


CONCLUSION OF LAW

The claim for an effective date earlier than March 11, 1987, 
for the grant of service connection for acneiform disease due 
to dioxin exposure is without legal merit.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400, 20.1100  
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2007).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant of what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In the present appeal, the RO has explained the basis for the 
denial of the claim, and has afforded the veteran and his 
representative opportunity to present evidence and argument 
with respect to the claim for an earlier effective date.  The 
Board finds that these actions are sufficient to satisfy any 
duties to notify and assist owed the veteran.  As will be 
explained below, the claim lacks legal merit; therefore, the 
duties to notify and assist required by the VCAA are not 
applicable to the claim on appeal.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).


II.  Analysis

Under the applicable criteria, the effective date for a grant 
of service connection is the date of receipt of the claim or 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  If a claim is received within 
one year after separation from service, the effective date 
for the grant of service connection is the day following 
separation from service; otherwise, it is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2).
 
Board decisions are final from the stamped mailing date on 
the face of the decision, unless reconsideration is ordered, 
the decision is revised because of CUE, or a timely notice of 
appeal is received by the Court.  38 C.F.R. § 20.1100 (2007).  
A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected. 38 C.F.R. § 20.1103 
(2007).  A determination by the agency of original 
jurisdiction affirmed by the Board is subsumed by the final 
Board determination.  38 C.F.R. § 20.1104 (2007).

In this case, the veteran was granted service connection for 
acneiform disease due to dioxin exposure, effective March 11, 
1987, by a July 1997 rating decision.  In a November 2001 
rating decision, the RO denied an effective date earlier than 
March 11, 1987 for the grant of service connection for 
acneiform disease due to dioxin exposure.  The veteran 
perfected an appeal for an earlier effective date to the 
Board.  Thereafter, in a January 2003 decision, the Board 
denied an effective date prior to March 11, 1987 for the 
grant of service connection for acneiform disease due to 
dioxin exposure.  Although notified of that decision and 
apprised of his procedural and appellate rights, the veteran 
did not appeal that decision to the United States Court of 
Appeals for Veterans Claims (Court).  Hence, that decision 
became final and binding on him on the basis of the evidence 
then of record and is not subject to subsequent review except 
upon motion for reconsideration or appeal, or by raising a 
claim of CUE.  See 38 C.F.R. § 20.1100.

Where an unappealed final decision is determinative of an 
issue, an appellant is collaterally estopped from 
"relitigating the same issue based upon the same evidence, 
albeit for a different purpose."  Hazan v. Gober, 10 Vet. 
App. 511, 520-21 (1997).  "Except as provided by law, when a 
case or issue has been decided and an appeal has not been 
taken within the time prescribed by law, the case is closed, 
the matter is ended, and no further review is afforded." 
DiCarlo v. Nicholson, 20 Vet. App. 52, 55 -56 (2006); see 
also Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed.Cir. 
2005) (" 'The purpose of the rule of finality is to preclude 
repetitive and belated readjudications of veterans' benefits 
claims.' " (quoting Cook v. Principi, 318 F.3d 1334, 1339 
(Fed.Cir. 2002) (en banc)).

As noted above, the question of this veteran's entitlement to 
an earlier effective date for the grant of service connection 
for acneiform disease as due to dioxin has already been 
addressed by the Board in a final, unappealed decision, and 
cannot be revisited in the absence of a motion for 
reconsideration or a motion of CUE in the January 2003 
decision.  The appellant in this case has not, at any point, 
argued that his request for an earlier effective date should 
be construed as a motion to revise the earlier January 2003 
Board decision based on clear and unmistakable error,  nor 
has the veteran filed the necessary motion to have that prior 
decision revised or reconsidered.  Accordingly, the matter of 
the veteran's entitlement to an effective date earlier than 
March 11, 1987, for the grant of service connection for 
acneiform disease as due to dioxin, is res judicata.  See 
Flash v. Brown, 8 Vet. App. 332, 340 (1995) and Routen v. 
West, 142 F.3d 1434, 1437-38 (Fed. Cir. 1998) (applying 
finality and res judicata to VA decisions).  

As a final point, the Board notes that, to the extent that, 
in its denial, the RO addressed  the question of new and 
material evidence to reopen the claim for an earlier 
effective date, in Lapier v. Brown, 5 Vet. App. 215 (1993), 
the Court (then the United States Court of Veterans Appeals) 
held that, even if new and material evidence was received, 
reopening of a claim for an earlier effective date under 38 
C.F.R. § 3.156 would not result in the actual assignment of 
an earlier effective date, because an award granted on a 
reopened claim may not be made effective prior to the date of 
the reopened claim.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(q)(1)(ii); see also Leonard v. Principi, 17 Vet. App. 
447, 451 (2004).  

Under these circumstances-where the law, and not the facts, 
is dispositive-the claim for earlier effective date for the 
award of service connection in this appeal must be denied as 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Given the basis for the denial of the claim, the 
veteran is not  prejudiced by the Board considering and 
denying the claim on a ground different from the RO.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).


ORDER

An effective date earlier than March 11, 1987, for the grant 
of service connection for acneiform disease as due to dioxin 
is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


